Citation Nr: 9924284	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether amounts paid by the appellant prior to May 19, 1997, 
for the veteran's just debts, expenses of last illness and 
burial, are deductible from her income for purposes of 
determining entitlement to improved death pension benefits.

REPRESENTATION

Appellant represented by:	Charles M. Mecca



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  The veteran died in February 1997.  The 
appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 determination of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in July 1997.  The statement of 
the case was issued in October 1997.  A substantive appeal 
was received in November 1997.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1997.

2.  On March 4, 1997, the appellant reported the veteran's 
death to the VA by telephone and inquired about death 
benefits; no application form was forwarded to the appellant 
as a result of that inquiry.

3.  An application for VA death pension benefits as surviving 
spouse of the veteran was received from the appellant on May 
19, 1997.


CONCLUSIONS OF LAW

1.  The appellant made an informal claim for death benefits 
on March 4, 1997.  38 C.F.R. § 3.155(a) (1998)

2.  Amounts paid by the appellant prior to May 19, 1997, for 
the veteran's just debts, expenses of last illness and burial 
are deductible from her income for purposes of determining 
entitlement to improved death pension benefits.  38 U.S.C.A. 
§§ 5101, 5110 (West 1991& Supp. 1999); 38 C.F.R. §§ 3.150, 
3.152, 3.155, 3.271, 3.272, 3.273, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that the effective date for an award 
of nonservice-connected death pension based on a claim 
received on or after October 1, 1984, shall be the first day 
of the month in which the veteran's death occurred if a claim 
is received within 45 days of the date of the veteran's 
death; otherwise, the effective date shall be the date the 
claim is received.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400(c)(3)(ii) (1998).  Pertinent law 
also provides that a specific claim in the form prescribed by 
the VA must be filed in order for death benefits to be paid 
to any individual. 38 U.S.C.A. § 5101 (West 1991); 38 C.F.R. 
§ 3.152(a) (1998).

Upon receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation.  38 C.F.R. § 3.150(b) (1998).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If it is received within one year from the date 
it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (1998).

Review of the claims file shows that the veteran died on 
February [redacted], 1997.  The record reflects that on March 4, 
1997, the appellant notified the RO of the veteran's death in 
February 1997.  There is no indication in the claims folder 
that the RO sent the appellant an Application for Dependency 
and Indemnity Compensation (DIC) or Death Pension by a 
Surviving Spouse or Child (including Accrued Benefits and 
Death Compensation, where Applicable) (VA Form 21-534) 
following the notification of the veteran's death in March 
1997.  The file reflects that VA Form 21-534 was received on 
May 19, 1997.  Based on this application, the appellant was 
subsequently denied entitlement to improved death pension 
benefits on the basis that her countable income was in excess 
of statutory income limitations.  38 U.S.C.A. §§ 1541, 5312 
(West 1991).

This decision was in turn based on the RO's finding that a 
claim for improved death pension was not received from the 
appellant until May 19, 1997.  Since the claim was received 
more than 45 days after the date of the veteran's death, the 
RO determined that the effective date of any award would be 
May 19, 1997 (the date of receipt of VA Form 21-534) pursuant 
to 38 C.F.R. § 3.400(c)(3)(ii) (1998).  Therefore, in 
calculating the appellant's countable income for pension 
purposes, the RO did not consider as deductible from 
countable income any amounts paid by the appellant prior to 
that date for the veteran's just debts, expenses of last 
illness and burial.  38 C.F.R. §§ 3.271, 3.272, 3.273, 3.400 
(1998). 

The appellant asserts that she contacted the RO several times 
in March and April 1997 to discuss what VA benefits to which 
she would be eligible.  She indicated that she had an in 
person meeting at the RO in May 1997.  She also indicated 
that she was not notified of the 45 day time limit for filing 
of a claim in order to have the veteran's just debts, 
expenses of last illness and burial deducted from countable 
income.

After a full review of the entire record, the Board concludes 
that the March 4, 1997 notification by the appellant of the 
veteran's death constituted an informal claim for death 
benefits.  The Board finds that in March 1997, the appellant 
essentially inquired regarding death benefits and, as such, 
she made an informal claim for benefits.  38 C.F.R. § 
3.155(a) (1998).  The RO has concluded that the appellant's 
claim was not filed until May 19, 1997 when the application 
form was received.  However, the RO failed to send the 
appellant the appropriate application forms when her claim 
was made in March 1997 as required by § 3.150(b) (1998).  
Therefore, the Board finds that the appellant's claim was 
made on March 4, 1997 at the time she notified the RO of the 
veteran's death.  Because the claim was made on March 4, 
1997, it was made within 45 days of the veteran's death and 
the appellant is entitled to have the veteran's just debts, 
expenses of last illness and burial deducted from the 
countable income.  38 C.F.R. §§ 3.271, 3.272, 3.273, 3.400 
(1998). 


ORDER

As amounts paid by the appellant prior to May 19, 1997, for 
the veteran's just debts, expenses of last illness and burial 
are deductible from her income for purposes of determining 
entitlement to improved death pension benefits, the appeal to 
this extent is allowed and is subject to further action as 
discussed hereinbelow.


REMAND

As it has been determined that the appellant's claim for 
death benefits was made on March 4, 1997, the RO must now 
determine whether her countable income is excessive for 
pension purposes.  In this regard, the Board notes that the 
May 1997 VA Form 21-534 lists expenses paid by the appellant 
related to the veteran's last illness and burial.  

The case is therefore REMANDED to the RO for the following 
development:

The RO should readjudicate the 
appellant's claim for death pension in 
light of the Board's determination that 
her claim for death benefits was made on 
March 4, 1997 and with consideration of 
the provisions of 38 C.F.R. § 3.272(h) 
(1998).  If the decision remains adverse 
to the appellant, she and her 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until she is 
further informed, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH 
	Acting Member, Board of Veterans' Appeals







